Citation Nr: 1046579	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the maxillary sinus, lymph nodes, and external ear and auditory 
canal, with hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1956 to February 
1959.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from November 2006 and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).

The issues of entitlement to service connection for right 
ear hearing loss, to include as secondary to squamous cell 
carcinoma of the external ear and auditory canal, and 
entitlement to a total disability rating based on 
individual unemployability have been raised by the record, 
but have not been adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the RO for appropriate action.


FINDING OF FACT

The evidence of record shows that the Veteran's current residuals 
of squamous cell carcinoma of the maxillary sinus, lymph nodes, 
and external ear and auditory canal are related to his active 
military service.


CONCLUSION OF LAW

Squamous cell carcinoma of the maxillary sinus, lymph nodes, and 
external ear and auditory canal was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be further 
considered.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as 
to whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The Veteran is seeking service connection for squamous cell 
carcinoma of the maxillary sinus, lymph nodes, and external ear 
and auditory canal, with hearing loss.  He claims that this 
condition resulted from exposure to carbon tetrachloride in 
service.  Specifically, he asserts that during his military 
service as a powerman, he cleaned generator parts coated with 
Cosmoline using carbon tetrachloride as a degreasing agent 
without proper protection.  He has asserted that carbon 
tetrachloride was later found by scientists and medical experts 
to be carcinogenic, and he believes his current squamous cell 
carcinoma is due to his exposure to this substance during 
service.

In this case, the record shows that the Veteran's service 
treatment records are unavailable and are presumed destroyed by a 
fire at the National Personnel Records Center (NPRC) in 1973.  
When, as here, at least a portion of the service records cannot 
be located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

The Veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was powerman.  Given the Veteran's 
MOS, the Board acknowledges that the Veteran was exposed to 
carbon tetrachloride during service.

The private medical records reflect that squamous cell carcinoma 
of the right maxillary sinus was first diagnosed in 1998 and the 
Veteran underwent subtotal maxillectomy, with radical neck 
dissection in 1998, and a left neck dissection in 1999.  In June 
2003, the Veteran was found to have auditory canal mass that was 
consistent with squamous cell carcinoma, and in the following 
month underwent a craniotomy, latissimus dorsi skin flap, as well 
as external ear exposure and total petrosectomy for resection of 
tumor and neck exploration with ligation of jugular and carotid 
arteries distally from pharyngeal dissection and excision of 
tumor from temporal bone.

The record includes an April 2008 medical opinion from the 
Veteran's private otolaryngologist, Dr. S.M., who has provided 
treatments for the Veteran's squamous cell carcinoma since May 
1998, when the Veteran was first diagnosed with squamous cell 
carcinoma of the right maxilla with metastasis of the right neck.  
Dr. S.M. stated that he personally reviewed the Veteran's medical 
history at the H.F. Hospital, as well as the history of exposure 
to carbon tetrachloride.  He also stated that he was familiar 
with the Veteran's medical history as he had examined the Veteran 
often while the Veterab had been under his care.  Dr. M. noted 
that the Veteran's military service involved cleaning Cosmoline, 
a grease compound to prevent rust, by using carbon tetrachloride 
as a solvent to degrease generator parts, and that proper 
ventilation and handling of toxic compounds was not supported by 
the military during that time.  Dr. S.M. opined that the Veteran 
"most likely became predisposed to cancer" by exposure to "a 
highly carcinogenic product" "through inhaling and dermal 
contact."  In support of this opinion, it was noted that the 
Veteran had no other known risk factors that might have 
precipitated his current conditions.  Dr. M. also stated "[i]n 
my personal experience and in medical literature[,] it is known 
that carbon tetrachloride is carcinogenic."  Therefore, Dr. M. 
concluded "it is my medical opinion that it is more likely than 
not that [the Veteran] acquired his squamous cell carcinoma from 
exposure to carbon tetrachloride while in active military 
service..."

In September 2008, the Veteran was afforded a VA examination in 
conjunction with this claim.  The VA examiner noted the Veteran's 
history of squamous cell carcinoma of the right maxillary sinus 
and multiple surgeries performed to remove the squamous cell 
carcinoma.  The VA examiner noted the current symptoms reported 
by the Veteran and his wife and conducted a physical examination 
of the Veteran.  The assessment was "status post right 
maxillectomy with craniotomy and excision of the temporal bone 
for squamous cell carcinoma of the maxillary sinus and external 
auditory canal, currently with percutaneous endoscopic 
gastrostomy (PEG) tube, residual difficulty speaking and residual 
large defect in the palate from surgery, with hearing loss [in 
the] right ear and vertigo intermittently recurring secondary to 
the surgery."  The examiner concluded "the examiner cannot 
provide any opinion without resorting to mere speculation that 
carbon tetrachloride exposure and cigarette smoking may have 
resulted in the [V]eteran's squamous cell carcinoma of the 
maxillary sinus and external auditory canal."  In reaching this 
conclusion, the examiner stated that review of literature did not 
reveal that chronic exposure to carbon tetrachloride caused 
carcinoma of the paranasal sinuses or the external auditory 
canal.  The examiner further stated that nasopharyngeal cancers 
were not listed as a type of cancer caused by exposure to carbon 
tetrachloride.

In July 2010, the Veteran underwent another VA examination.  The 
VA examiner stated that the claims file was reviewed.  The 
Veteran denied any recurrence of cancer since the previous VA 
examination in September 2008 and reported that he had been 
following up with an oncologist twice a year.  He reported 
ongoing hearing and speech problems and continuing his feeding 
through PEG tube in the stomach.  After examining the Veteran, 
the diagnosis was status post right maxillectomy, craniotomy, and 
excision of the temporal bone for squamous cell carcinoma of the 
maxillary sinus and external auditory canal.  There were also 
residual difficulty in speaking, due to which the Veteran had 
been using a prosthesis for communication, as well as residual 
large defect in the palate secondary to the cancer surgeries, 
with recurrent vertigo and imbalanced gait occurring almost daily 
on and off, and hearing loss and tinnitus in the right ear 
secondary to the cancer surgeries.  No recurrence of squamous 
cell carcinoma was found as per current examination.  The 
examiner recited the September 2008 VA examination report in part 
where it stated "review of literature did not reveal that 
chronic exposure to carbon tetrachloride caused carcinoma of the 
paranasal sinuses or the external auditory canal" and "[i]t 
does not list nasopharyngeal cancers are caused by exposure to 
carbon tetrachloride."  Then, the examiner concluded "[n]o 
active service medical records are available (lost in fire) and 
hence I cannot comment whether veteran's above condition is 
caused or aggravated by veteran's military service to include in-
service exposure to carbon tetrachloride."

Based on the totality of the evidence and with the application of 
the doctrine of reasonable doubt, the Board concludes that 
service connection is warranted for squamous cell carcinoma of 
the maxillary sinus, lymph nodes, and external ear and auditory 
canal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  There is a 
currently diagnosed status post right maxillectomy, craniotomy, 
and excision of temporal bone for squamous cell carcinoma of the 
maxillary sinus and external auditory canal.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation).  

While the Veteran's service treatment records are not available 
in this case, the record includes a medical opinion relating the 
Veteran's squamous cell carcinoma to his military service, 
specifically, to his prolonged exposure to carbon tetrachloride 
through inhalation and dermal contact while serving as a powerman 
in service.  In an April 2008 letter, Dr. S.M. concluded "it is 
my medical opinion that it is more likely than not that [the 
Veteran] acquired his squamous cell carcinoma from exposure to 
carbon tetrachloride while in active military service..."  While 
Dr. M. appears to have relied upon the Veteran's reported history 
of exposure to carbon tetrachloride, as noted earlier, the 
Veteran's exposure to carbon tetrachloride during service is 
conceded in this case.  To that effect, it is noted that the 
Veteran is competent to attest to the factual matters of which he 
had first-hand knowledge, such as the performance of duties 
performed during service and inservice exposure to certain 
chemicals.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, 
the Board finds that the Veteran's testimony and reports of in-
service exposure to carbon tetrachloride to be credible.  It is 
the defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  As there is no evidence of record 
that contradicts the Veteran's claim as to the circumstances of 
his service, they must be presumed to be accurate.  Any 
reasonable doubt regarding the accuracy of the Veteran's 
statements is resolved in favor of the Veteran.  See 38 C.F.R. § 
5107(b).

The Board also considered the September 2008 and July 2010 VA 
examiners' opinion.  While no medical opinion may be ignored, it 
is not error to favor the opinion of one competent medical expert 
over that of another.  Rather, the duty exists to assess the 
credibility and probative value of evidence, and greater 
probative weight may be assigned to one medical opinion than to 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The 
September 2008 VA examiner stated that "the examiner cannot 
provide any opinion without resorting to mere speculation that 
carbon tetrachloride exposure and cigarette smoking may have 
resulted in the [V]eteran's squamous cell carcinoma of the 
maxillary sinus and external auditory canal."  The July 2010 VA 
examiner also concluded "I cannot comment whether veteran's 
above condition is caused or aggravated by veteran's military 
service to include in-service exposure to carbon tetrachloride."  
Statements like this from VA examiners that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
generally cannot be employed as suggestive of a linkage between 
the disorder and the Veteran's military service.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  But by the same token, these type of opinions 
cannot be used to rule out this purported correlation, either.  
Ultimately, noncommittal opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty); see also 38 C.F.R. § 3.102 
(when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Therefore, the Board concludes that in this case, the only 
probative opinion is the opinion provided by the Veteran's 
private otolaryngologist, Dr. M., who not only is a specialist in 
the field of otolaryngology, but also has treated the Veteran on 
a regular basis with respect to squamous cell carcinoma since the 
initial onset in 1998.

Accordingly, the Board finds that the evidence of record is at 
the very least in equipoise with regard to this claim.  
Therefore, with application of the benefit of the doubt doctrine, 
service connection for squamous cell carcinoma of the maxillary 
sinus, lymph nodes, and external ear and auditory canal is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for squamous cell carcinoma of the maxillary 
sinus, lymph nodes, and external ear and auditory canal is 
granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


